In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
       ___________________________
            No. 02-22-00376-CV
       ___________________________

     IN RE TEZELLE MOORE, Relator




             Original Proceeding
432nd District Court of Tarrant County, Texas
         Trial Court No. 1276457R


Before Birdwell, J.; Sudderth, C.J.; and Walker, J.
      Per Curiam Memorandum Opinion
                         MEMORANDUM OPINION

      The court has considered relator’s petition for writ of mandamus and is of the

opinion that relief should be denied.   Accordingly, relator’s petition for writ of

mandamus is denied.

                                                   Per Curiam

Delivered: October 25, 2022




                                         2